Citation Nr: 1137168	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred at St. Francis Emergency Physicians on September 15, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Medical Center in Wichita, Kansas (VAMC).

The Veteran testified at a videoconference hearing before the undersigned in March 2011.  A copy of the hearing transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital.  

2.  The condition for which the Veteran was treated was not service-connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.  

3.  Treatment at St. Francis Emergency Physicians was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health.

4.  A VA facility was feasibly available at the time the Veteran sought treatment. 







CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at St. Francis Emergency Physicians on September 15, 2005 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist


VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2010).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2010).

In this case, the VA Medical Center's April 2007, June 2007, and March 2008 decisions on the claim on appeal herein advised the Veteran of the criteria necessary to substantiate his claim, and notified the Veteran of his appellate rights.  The RO further explained to the Veteran the bases for the denial of this claim, and afforded him the opportunity to present information and evidence in support of the claim.  

There is no indication that any additional notice or development would aid the Veteran in substantiating the claim herein.  The pertinent facts in this case are not in dispute.  The RO has obtained all of the records relating to the medical treatment at issue in this claim.  Thus, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose, and any deficiency of notice or of the duty to assist constitutes harmless error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).   

Payment of Unauthorized Medical Expenses

On September 15, 2005, the Veteran was admitted to the emergency room at St. Francis Emergency Physicians, Via Christi Regional Medical Center for complaints of an infected toe.  Upon physical examination, moderate pain, tenderness, limited gait, and limited range of motion of the right second toe were noted.  An impression of microvascular disease was rendered, and the Veteran's second toe was treated with nitroglycerin paste.  The Veteran was subsequently discharged in stable condition on the same day.  The Board further notes that the Veteran testified at the March 2011 Board hearing that he sought treatment for his toe at St. Francis Emergency Physicians because he previously received treatment at the VA Medical Center in Wichita on multiple occasions for pain in his toe with negative results.      

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or  services were rendered in a medical emergency of such nature  that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been  reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2010).  The Court has held that all three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran is currently service-connected for a left knee disability, fracture of the right middle metacarpal, and residuals of an excision of a mass on the right neck.  The evidence in this case does not show that the Veteran received treatment for these disabilities in connection with his claim, nor does it show that these disabilities aggravated the right toe disability.  Moreover, the evidence does not show that the Veteran has a total disability permanent in nature from the service-connected left knee, right middle metacarpal, and residuals of excision of right neck mass disabilities, or that he is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible his entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training.  Therefore, he does not meet the threshold criteria for payment or reimbursement under the provisions of Section 1728.  

Payment or reimbursement may also be made under the Millennium Health Care Act.  This Act provides that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  See 38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. §§ 17.1000-17.1008 (2010).  Under these provisions, the reasonable value of emergency treatment furnished in a non-VA facility will be reimbursed where the veteran is an active VA health-care participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725; 38 C.F.R.     § 17.1002.  As pertinent to this case, a claim for payment or reimbursement must be filed within 90 days after the date the veteran was discharged from the facility that furnished such treatment.  38 C.F.R. § 17.1004(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran's claim was denied by the VA Medical Center on the basis that VA facilities were feasibly available to treat the Veteran's right toe disability.  On review, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on September 15, 2005, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  Significantly, the primary care director of the Veterans Affairs Medical and Regional Office Center (VAMROC), R.S., M.D., concluded in a June 2007 report that although a delay in seeking medical treatment would have been hazardous to the Veteran's life or health, a VA facility was feasibly available.  In this regard, the reviewing physician noted that the Veteran could have obtained treatment for his right toe disability at the VA emergency department.  

The June 2007 report of the primary care director of the VAMROC appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Notably, the record does not contain any competent medical opinion to the contrary.  

In sum, the objective evidence of record shows that a VA facility was feasibly available to treat the Veteran's chronic condition, and the record shows that the Veteran received treatment by VA on multiple occasions for his right toe disability prior to receiving treatment at St. Francis Emergency Physicians.  

The Board has considered the Veteran's contentions that his decision to obtain treatment at St. Francis Emergency Physicians for his right toe disability on September 15, 2005 instead of at a VA facility was based on his opinion that the previous VA treatment he received was inadequate.  See, e.g., the March 2011 Board hearing transcript, pgs. 16-17.  However, a VA treatment facility was feasibly available for the treatment of the Veteran's chronic condition.  As noted above, a VA facility must not be feasibly available in order to obtain unreimbursed medical expenses under the provisions of 38 U.S.C.A. § 1725.  Moreover, he received treatment at a VA facility on multiple occasions for his right toe disability prior to receiving treatment at St. Francis.  Notwithstanding the Veteran's assertions, the fact remains that the conditions for which he sought treatment were deemed by the VA reviewing physician to be feasibly available at the VA facility.  Further, there is no evidence in the St. Francis emergency room records that would suggest that a VA facility was not feasibly available, or that treatment at a VA facility would have been inadequate to treatment Veteran's right toe disability.  On the contrary, the Veteran testified that after receiving the treatment at St. Francis, the treating provider informed him to obtain follow-up treatment with his VA primary care doctor, which the Veteran did.  Id. at page 18.  

Although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

Therefore, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received on September 15, 2005 under the provisions of 38 U.S.C.A. § 1725.  The appeal is, therefore, denied.


ORDER

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at St. Francis Emergency Physicians on September 15, 2005 is denied. 




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


